Citation Nr: 0608892	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
defective vision.

2.  Entitlement to service connection for a back disorder 
(claimed as spondylolisthesis of the lumbar spine).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to June 
1984.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In February 2005, the case was 
remanded for a hearing.  The veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge, in 
September 2005; a copy of the hearing transcript is 
associated with the record.

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  In a September 1984 rating decision the RO denied the 
veteran's claim of entitlement to service connection for 
defective vision; the veteran did not file a notice of 
disagreement (NOD) within one year of notification.

3.  Evidence added to the record since September 1984 does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the veteran's service-connection claim for 
defective vision.




CONCLUSIONS OF LAW

1.  The September 1984 rating decision, denying service 
connection for defective vision, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's service-connection claim for defective vision has 
not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required with regard the new and material claim discussed 
in this decision.  The veteran was afforded the opportunity 
to provide lay or medical evidence, which might support his 
claim.  In September 2005, the veteran testified at a Travel 
Board hearing.  In addition, the RO has associated service 
medical records, VA examination reports dated in August 1984, 
and a February 2000 VA eye glass prescription with the claims 
file.  In February 2003 RO letter, an April 2003 rating 
action, and an August 2003 statement of the case (SOC), the 
RO informed the veteran of what constituted new and material 
evidence and what was needed to establish entitlement to 
service connection and he was given additional chances to 
supply any pertinent information.  Lay statements from the 
veteran and a hearing transcript also have been associated 
with the file.  Thus, the Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence, which 
might be relevant to the claim discussed in this decision.  
Under these circumstances, the Board finds that the service 
and post-service medical records, VA examination reports, 
rating actions, hearing testimony, and lay statements are 
adequate for determining whether new and material evidence 
has been received.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.

VA satisfied its duty to notify by means of a February 2003 
letter issued by the AOJ to the appellant prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate the claim for 
defective vision, including what would constitute new and 
material evidence, and of his and VA's respective duties for 
obtaining evidence.  The appellant was also asked to tell the 
AOJ about any additional information or evidence that he 
wanted VA to try to get for him but it was still his 
responsibility to make sure such records were received by VA.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  In light of the Board's determination that 
new and material evidence sufficient to reopen the veteran's 
claim for defective vision has not been received, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide his appeal with regard 
to whether new and material evidence has been received to 
reopen his claim for service connection for defective vision.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Although the RO determined that no new and material evidence 
had been received to reopen his service-connection claim in 
an April 2003 rating decision, the requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a September 1984 
rating decision, the Louisville, Kentucky Regional Office 
denied service connection for defective  vision, noting that 
defective vision (refractive error of both eyes) was noted at 
the time of enlistment and there was no evidence of 
aggravation.  The veteran did not file an NOD with that 
decision within one year of notification of his appellate 
rights on September 13, 1984.  In January 2003, the veteran 
asked to reopen his service-connection claim for defective 
vision, but failed to present new and material evidence as 
requested by the RO's February 2003 letter.  In an April 2003 
rating decision, the subject of this appeal, the RO 
determined that no new and material evidence had been 
received to reopen the veteran's claim for service connection 
for defective vision.  

Since the veteran did not submit an NOD within one year of 
the September 1984 rating decision, it became final and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 
(2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is not material, 
the inquiry ends and the claim cannot be reopened.  

The pertinent evidence of record at the time of the September 
1984 rating decision consisted primarily of the veteran's 
enlistment examination report and two August 1984 VA 
examination reports, and his July 1984 VA Form 21-526, on 
which the veteran claimed he had impaired vision due to 
service.  The veteran's enlistment examination and his VA 
examination reports reveal essentially refractive error 
(extreme myopia), which is not a disability for VA 
compensation purposes.  VA treatment records and service 
medical records secured since the September 1984 rating 
decision continue to show refractive error and the veteran's 
statements and testimony that his eye sight worsened as a 
result of wearing incorrect glasses and stress due to serving 
on the flight line during service.  This evidence is clearly 
new, but it is partially redundant or cumulative of the other 
evidence previously considered.  The evidence is not material 
to the issue under consideration, as it does not include any 
medical evidence showing that myopia is a disability for VA 
compensation purposes or showing that the veteran's defective 
vision was aggravated beyond the natural progress in service 
and, therefore, it does not raise a reasonable possibility of 
substantiating the veteran's service-connection claim for 
defective vision.  The law provides that, with respect to 
questions involving diagnosis or medical causation 
(aggravation), credible medical evidence is required.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The veteran's 
statements that his defective vision is attributable to 
aggravation during active service does not establish the 
necessary nexus, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the September 1984 rating 
decision remains final.  Accordingly, the veteran's claim of 
entitlement to service connection for defective vision is not 
reopened, as the newly submitted evidence is not material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


ORDER

As new and material evidence has not been submitted, the 
appellant's claim for service connection for defective vision 
is not reopened; therefore, the appeal is denied.




REMAND

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional medical records and an advisory 
opinion or ordering a medical examination to support its 
ultimate conclusions.  Duenas v. Principi, 18 Vet. App. 512 
(2005).  

During his Travel Board hearing, the veteran testified that 
he hurt his back while pulling stands on the flight line at 
McGuire Air Force Base; that he was treated at the Watson 
Army Hospital at Fort Dix; that he was not treated again 
during service; that a 1998 civilian medical board diagnosed 
the veteran as having spondylolisthesis of the lumbar spine 
either as a possible birth defect and/or a military injury; 
and that the Social Security Administration (SSA) found that 
he was totally disabled.  The veteran's service medical 
records confirm that he was treated for lumbosacral strain 
and back pain at Fort Dix Army Hospital following an accident 
on the flight line.  An August 1998 SSA determination found 
that the veteran had been disabled since August 1996 due to 
degenerative cervical and lumbar disc diseases, including two 
herniated lumbar discs, spondylolisthesis, and adjustment 
disorder with depressed mood; however, it is not accompanied 
by the medical evidence used by SSA in making its decision.  
Moreover, based on the veteran's statement, it appears that 
he has been treated by private and VA health care providers.  
On remand, the veteran should be again asked to identify any 
health care providers who have treated him for a low back 
disorder since June 1984 and sign release of information 
forms.  In addition, the veteran should be examined and an 
etiology opinion should be given for any back disorder found.  
The Board reminds the veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal and it is unclear whether the RO 
has requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [his] claim."  On 
remand, VA must do so.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on remaining 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The VA should ask the veteran 
identify all health care providers, who 
have treated him for a back disorder, and 
to sign authorizations for release of 
medical information.  In particular, VA 
should attempt to obtain records from the 
named physicians, including from Dr. 
Glassman and Dr. Troutt for treatment 
following an August 1996 motor vehicle 
accident.  In addition, VA should obtain 
missing records for treatment of the 
appellant from the Louisville, Kentucky 
VA Medical Center (VAMC) and any other VA 
medical facility the veteran indicates 
that he has received treatment from since 
June 1984 to the present.  If records are 
unavailable, please have the health care 
provider or the VAMC so indicate.

3.  The VA should obtain from the Social 
Security Administration (SSA) the 
determination pertinent to the veteran's 
disability claim as well as the medical 
records, hearing transcript, relied upon 
for that determination.  All records 
obtained should be added to the claims 
file.  If records are unavailable, please 
have SSA so indicate.

4.  After completion of 1, 2 and 3 above, 
VA should schedule the veteran for an 
orthopedic/neurologic examination to 
determine the nature, extent and etiology 
of any spinal disorder found.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  The examiner 
should determine whether any spinal 
disorder(s) is present, and, if so, the 
correct diagnostic classification and 
etiology of any disorder found.  All 
special studies or tests including MRI, 
X-rays, and range of motion testing 
deemed necessary by the examiner is to be 
accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  After the 
claims file is reviewed and a thorough 
clinical examination is conducted, the 
examiner should offer an opinion as to: 
(1) whether the veteran has any 
particular disorder(s) of the spine, such 
as arthritis, and (2) whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder(s): 
(a) began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of an accident on the flight 
line in August 1982, (b) was caused, or 
aggravated, by injuries sustained in an 
August 1996 motor vehicle accident, or 
(c) was manifested within one year of 
service discharge if arthritis is found.  

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

5.  After completion of the above, VA 
should readjudicate the veteran's 
service-connection claim, including any 
additional evidence obtained by VA on 
remand.  If any determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


